     5:03-cr-00402-MBS         Date Filed 08/28/20      Entry Number 542         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

United States of America            )
                                    ) Cr. No. 5:03-402
      vs.                           )
                                    )
Donald Hanton,                      )      ORDER AND OPINION
                                    )
                  Defendant.        )
___________________________________ )

       On July 16, 2020, Defendant Donald Hanton filed a pro se motion to reduce sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for compassionate release. Under § 3582(c)(1)(A), the

court, on motion of a defendant after (1) fully exhausting administrative rights to appeal a failure

of the BOP to bring a motion on his behalf, or (2) the lapse of 30 days from the receipt of such a

request by the warden of the facility, whichever is earlier, may reduce the term of imprisonment.

       Section 3582(c)(1)(A), as amended by the First Step Act, mandates the defendant exhaust

administrative remedies prior to seeking relief in this court. See Ross v. Blake, 136 S. Ct. 1850,

1857 (2016) (finding “mandatory exhaustion statutes . . . establish mandatory exhaustion regimes,

foreclosing judicial discretion”); United States v. Monzon, No. 99cr157, 2020 WL 550220, at *2

(S.D.N.Y. Feb. 4. 2020) (denying motion for reduction of sentence because defendant failed to

exhaust his administrative remedies, but declining to decide whether exhaustion requirement is

jurisdictional). Defendant does not allege he has made such a request to his warden, nor exhausted

his administrative remedies under § 3582(c)(1)(A).1 Because the BOP has not brought this motion,

and Defendant has not alleged he exhausted his administrative remedies, his motion for sentence



1
 Defendant must first apply to his Warden, and, if he receives a denial within 30 days, must appeal
the Warden’s denial to the Regional Director within 20 days and continue to appeal any denial until
his administrative remedies are exhausted. See 28 C.F.R. part 542, subpart B. If the Warden does
not act on the request within 30 days from its receipt, Defendant may reapply to this court.
     5:03-cr-00402-MBS        Date Filed 08/28/20      Entry Number 542      Page 2 of 2




reduction (ECF No. 541) is denied without prejudice.

       IT IS SO ORDERED.


                                           /s/ Margaret B. Seymour
                                           Senior United States District Judge

Columbia, South Carolina

August 27, 2020
